Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 8/2/2021 have been fully considered and are persuasive.  All pending claims are now in condition for allowance. 

Allowable Subject Matter
Claims 1-4, 5-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art fails to teach or disclose a segmented switchable mirror vehicle headlamp, comprising
a switchable electrochemical film having a plurality of segments, each segment with a first layer that provides a polarization of light in a first direction, and a second layer, optically aligned with the first layer, that provides a polarization in a second, different direction
a controller electrically coupled with each segment via a peripheral edge of each segment
each segment individually controllable for switching between a substantially transparent state and a substantially reflective state, and wherein electrical control of the first layer and the second layer of each segment is matched to occur in a coordinated manner
segments comprise a low-beam and high beam arrays and the controller is configured for switching the low-beam array of segments and the high-beam array of segments between the substantially transparent state and the substantially reflective state for controlling the low-beam light distribution and the high-beam light distribution, respectively.

As for claim 6, see the previous Office action for the reasons for allowance.
As for claim 11, the prior art fails to teach or disclose a switchable-mirror adaptable-driving-beam headlamp for a vehicle, comprising:
a switchable mirror comprising a first switchable-mirror array having a plurality of electrochemical film segments aligned in a top row for providing a low-beam output
a second switchable-mirror array having a plurality of electrochemical film segments aligned in a bottom row adjacent the top row for providing a high-beam output:
a controller electrically coupled with each segment of the plurality of electrochemical film segments via a top end of each segment in the top row and with each of the electrochemical film segments via a bottom end of each segment in the bottom row
each segment is individually controllable for switching between a substantially transparent state and a substantially reflective state; a
 seal disposed forming a perimeter barrier near the top end of each segment in the top row and the bottom end of each segment in the bottom 
a collimated light source directed at the switchable mirror such that each segment in the substantially reflective state reflects light from the collimated light source for projecting from a vehicle headlamp, and each segment in the substantially transparent state does not reflect light from the collimated light source.
The closest prior art found was Stam US 2003/0107323; Stam discloses a:
segmented switchable mirror vehicle headlamp (Figures 8 and 9, paragraphs 0040, 0049, 0081-0086) with a light source (paragraph 0082); 
a switchable electrochemical film (paragraph 0084) having a plurality of segments (paragraph 0085); 
a controller (76, paragraph 0049) electrically coupled such that each segment of the plurality of segments is individually controllable for switching between a substantially transparent state and a substantially reflective state (paragraph 0081, 0085); 
the plurality of segments comprise a low-beam array of and a high-beam array of segments (low and high beam, paragraph 0085); and the controller is configured for switching the low-beam array of segments and the high-beam array of segments between the substantially transparent state and the substantially reflective state for controlling the low-beam light distribution and the high-beam light distribution, respectively (paragraph 0085).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875